UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5148


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBIN IRENE TRAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Jerome B. Friedman,
District Judge. (4:07-cr-00047-JBF-FBS-1)


Submitted:    October 20, 2008              Decided:   November 4, 2008


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Bryan L. Saunders, Newport News, Virginia, for Appellant. Chuck
Rosenberg, United States Attorney, Brian J. Samuels, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robin Irene Travis pled guilty to conspiracy to commit

mail and wire fraud and was sentenced to 60 months in prison.

On appeal, her attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), questioning the reasonableness

of    Travis’s        sentence,      but     concluding     that   there     were   no

meritorious issues for appeal.                    The Government filed a brief

noting that Travis had waived her right to appeal in her plea

agreement.       We affirm in part and dismiss in part.

              In     her    plea    agreement,     Travis   waived   the    right   to

“appeal the conviction and any sentence within the statutory

maximum.”        A defendant may waive the right to appeal if that

waiver     is        knowing       and     intelligent.       United       States   v.

Amaya-Portillo, 423 F.3d 427, 430 (4th Cir. 2005).                       To determine

whether a waiver is knowing and intelligent, this court examines

the     totality       of   the     circumstances,     including     the    accused’s

experience,          conduct,      educational     background,     and    familiarity

with the terms of the plea agreement.                 United States v. General,

278 F.3d 389, 400 (4th Cir. 2002).                   The question of whether a

defendant validly waived her right to appeal is a question of

law that this court reviews de novo.                      United States v. Blick,

408 F.3d 162, 168 (4th Cir. 2005).                    Our review of the record

leads    us     to    conclude      that    Travis   knowingly     and    voluntarily



                                              2
waived the right to appeal the reasonableness of her sentence.

Thus, we dismiss the claim raised in Travis’s Anders brief.

            However,        an         appeal        waiver       does       not         preclude

(1) challenges to a sentence on the ground that it exceeds the

statutory        maximum        or      is       based     on        a      constitutionally

impermissible factor such as race, (2) appeals from the denial

of   a   motion    to   withdraw        a    guilty      plea    based       on   ineffective

assistance of counsel, or (3) claims concerning a violation of

the Sixth Amendment right to counsel in proceedings following

the guilty plea.           United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).           Therefore, Travis’s waiver does not preclude

our review pursuant to Anders for any claims that might fall

outside    the     scope    of        the    waiver.           Nonetheless,         because    a

thorough    review      disclosed           no    meritorious         issues,       we    affirm

Travis’s    conviction          and    sentence         with    regard       to    any    claims

falling outside the scope of the waiver.

            Thus, we affirm in part and dismiss in part.                                    This

court requires that counsel inform his client, in writing, of

her right to petition the Supreme Court of the United States for

further    review.         If    the    client       requests        that    a    petition    be

filed,    but     counsel       believes         that    such    a       petition    would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                    Counsel’s motion must state that

a copy thereof was served on the client.                         We dispense with oral

                                                 3
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                              AFFIRMED IN PART;
                                              DISMISSED IN PART




                                  4